In an action for a divorce and ancillary relief, the defendant appeals, as limited by her notice of appeal and brief, from so much of a judgment of the Supreme Court, Orange County (Owen, J.), dated December 12, 2003, as directed that the parties’ marital debt be deducted from the net proceeds remaining after the sale of two parcels of real property before distribution of the proceeds from the sale of those properties, and the plaintiff cross-appeals, as limited by his brief, from so much of the same judgment as awarded the defendant maintenance in the sum of $500 per week until his retirement, and awarded her a 50% share in various marital assets.
Ordered that the judgment is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
On the facts presented, including, among other things, the parties’ preseparation standard of living, the Supreme Court’s award to the defendant of maintenance in the sum of $500 per week until the plaintiffs retirement was a provident exercise of discretion (see Domestic Relations Law § 236 [B] [6] [a]; Palumbo v Palumbo, 10 AD3d 680, 681 [2004]).
The parties’ remaining contentions are either without merit or not properly before us. Ritter, J.E, Goldstein, Luciano and Crane, JJ., concur.